Unjust conviction; suit .under the provisions of 28 TJ. S. C. 1495,2513'.
On defendant’s motion to dismiss, the following per curiam opinion was filed:
Plaintiff is clearly not entitled to recover. The statute makes it a prerequisite to recovery that a plaintiff prove innocence of the crime for which he was convicted and other, things, and it prescribes that these things can only be proven by a certificate of the trial judge. We have no such'certificate before ús.
Defendant’s motion is granted, and plaintiff’s petition is dismissed.
It is so ordered.